Title: To George Washington from John Hopkins, 20 June 1788
From: Hopkins, John
To: Washington, George



Sir.
Richmond June 20th 1788

Agreeably to your desire exprest, in your favor of the 27th April last, I have settled with, and paid the Sherif of Green Briar, the amount of your Taxes, and have given to Dr Stewart his receipts. The D[octo]r will pay the balance which is due me as appears, by an account delivered to him, which I presume he will forward to you, for your Satisfaction, before he leaves this City.
The Sherif of Green Briar, and one of the Commissioners of the Land Tax, in that County, who was present—stated to me, that both the Tracts of Land of 10,990 Acres, and 2,000 Acres, on which Taxes were Charged, lies in the County of Montgomery,

and the reason, these Lands were Taxed in Green Briar, was owing to the register of the Land Office having made his returns of the Lands in question, to that County. These Gentlemen inform me that the Great Kanawa does (as you suppose) seperate the County of Green Briar from any other, and that all the Lands, lying between the mouths of the great and little Kanawa, are within the Bounds of the County of Green Briar, Consequently the three tracts you mention of 2,314[,] 2,448 and 4,395 Acres making in the whole 9,157 Acres are in the said County of Green Briar, but no returns having been made of them, nor of the one patented in your Name, and that of M. George Muse of 7,276 acres, from the registers Office, they have never been Taxed. The tract of 587 Acres Called the round Bottom, is they think in the same predicament, but lies in the County of Harrison. I have the honor to be with great respect & Esteem Sir Your most obt humble servant

Jno: Hopkins

